Citation Nr: 1204198	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disability, claimed as missing upper teeth and periodontal disease, for purposes of entitlement to Department of Veterans Affairs disability compensation.

2.  Entitlement to service connection for a dental disability, claimed as missing upper teeth and periodontal disease, for purposes of establishing eligibility to Department of Veterans Affairs outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1962 to August 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a dental disability for VA compensation purposes.  

In October 2011, the appellant testified before the undersigned Veterans Law Judge sitting in San Antonio, Texas.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO review.  38 C.F.R. § 20.1304 (2011).  

The Board notes that in the January 2007 rating decision discussed above, the RO adjudicated only the issue of entitlement to service connection for a dental disability for VA compensation purposes.  The rating decision, however, makes reference to a decision by the Audie Murphy VA Medical Center (VAMC) denying service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment and notes that the appellant submitted a notice of disagreement with this determination in September 2006.  Neither the decision of the Audie Murphy VAMC nor the appellant's notice of disagreement, however, is of record.  Moreover, the record contains no indication that the appellant was provided with a Statement of the Case addressing the issue of entitlement to a dental disability for purposes of entitlement to VA outpatient dental treatment.  The Statement of the Case the RO provided to the appellant in May 2008 references only the compensation claim.  Under these circumstances, a remand of the claim of entitlement to a dental disability for outpatient treatment purposes is necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The appellant does not have a dental disability for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for dental disability, to include missing upper teeth and periodontal disease, for purposes of entitlement to VA compensation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment and dental records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

In that regard, the Board notes that in September 2006, the appellant identified several dentists from whom he had received treatment after his separation from service and indicated that he had asked those providers to furnish VA with records of such treatment.  Since that time, however, the appellant indicated that the dentists had advised him that those records were no longer available.  The appellant indicated that he was satisfied that all available records had been obtained and that the record was complete.  See e.g. October 2011 Hearing transcript at page 9.  Under these circumstances, efforts by VA to obtain records from the providers identified by the appellant are not necessary.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).

The appellant was also afforded a VA medical examination in connection with his claim in March 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional, a VA dentist, and was predicated on a full reading of all available records.  The examiner also considered the appellant's contentions and medical history and provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

At the appellant's initial military dental examination in August 1962, tooth number 9 was noted to be missing.  The appellant had a fixed bridge replacing tooth number 9, abutting tooth number 8.  The following teeth were also missing:  1, 3, 16, 17, 19, 30, and 32.  

In pertinent part, in-service dental records show that in February and March 1963, the appellant's existing bridge was removed and fitted with a replacement bridge between teeth numbers 8, 9, and 10.  In February 1967, the appellant was again fitted with a replacement bridge between teeth number 8 and 10.  

Service dental records also document additional treatment, including treatment for dental caries, calculus removal, preventative dental counseling, and endodontic treatment on tooth number 13.  

Following the appellant's separation from active service, he submitted an application for VA compensation benefits seeking service connection for multiple disabilities, including maxillary sinusitis, a condition for which he had been treated in service.  In addition, the appellant reported that in 1963, he had had an injury to his mouth which had necessitated bridge work on his front teeth.  He indicated that his current bridge was in need of repair and requested service connection for his front teeth for that purpose.  

The appellant underwent VA dental examination in February 1970.  Findings included a missing tooth number 9 replaced by a bridge between teeth numbers 8 and 10.  Several additional teeth were noted to be missing, including teeth numbers 3-4, 16-17, 19, and 30-31.  Additionally, the appellant's palate, investing tissues, alveolar ridges, and masticatory function were all examined and determined to be normal, with no indication of bone loss or osteomyelitis.  In a June 1970 dental rating, the RO authorized the one time correction of noncompensable dental conditions at teeth numbers 2 to 13.  In a separate rating decision, the RO granted service connection for maxillary sinusitis with allergic rhinitis and assigned an initial 10 percent disability rating.  

In August 2006, the appellant again sought service connection for a dental disability for purposes of obtaining VA outpatient dental treatment.  He indicated that at some point between 1963 or 1964, his front tooth and bridge were knocked out and damaged.  As a result, his bridge had to be replaced with a permanent bridge.  The appellant indicated that the bridge with which he was fitted in service made it difficult for him to clean his teeth.  This, he believed, led him to develop periodontal disease.  Indeed, he indicated that his private dentist had advised him that his bridge was a major contributing factor to his periodontal disease.  The appellant also indicated that as a result of his periodontal disease, he had since lost all of his upper teeth and now had to wear a full bridge.  

In March 2007, the appellant argued that in addition to VA outpatient dental treatment, he also believed he was entitled to VA compensation for his dental condition.  He explained that it was his belief that the bridge with which he was fitted in service prevented him from cleaning his teeth adequately and that "several of my dentists have told me that I contracted periodontal disease because the bridge made it difficult (if not impossible) for me to clean my teeth correctly."  The appellant indicated that as a result of his periodontal disease, he eventually lost all of his upper teeth.  He indicated that it was his belief that his missing teeth were compensable under Diagnostic Code 9913, as he had documented bone loss which he believed was caused by periodontal disease.  In support of his argument, the appellant attached an article apparently obtained from the Internet on the topic of osteomyelitis.  The article noted that common causes of osteomyelitis included periodontal disease, root canals, trauma, or wearing of any type of appliance such as a bridge which could cause stress on the teeth.  

In support of his claim, the appellant also submitted a June 2007 letter from his private periodontist who indicated that during 2006, he had grafted bone in the appellant's maxilla.  He indicated that he had evaluated the appellant's entire oral health care and found everything to be healthy with respect to his remaining teeth.  

In a letter received by VA in March 2008, the appellant's private dentist indicated that he had conducted an extensive dental examination of the appellant and had also reviewed his service dental records.  He noted that these records showed that the appellant lost tooth number 9 due to trauma and had to have a new bridge fitted between teeth numbers 8 and 10.  He further noted that in March 1969, "a previous root canal treatment in August 1967 was mistakenly removed due to false pain tooth symptoms associated with maxillary sinusitis."  With respect to post-service treatment, the appellant's private dentist noted that the appellant had received surgical implants in the mid-1990's to support a dental appliance.  Due to bone loss in the sinus region, however, he had to wait four months for healing before the implants could be used to support his dental appliance.  Finally, the appellant's private dentist noted that in 2006, the appellant developed a severe infection in his upper jaw and he had referred the appellant to a periodontist who saved the appellant's implants by performing a bone graft in the area adjacent to the sinus cavity.  He indicated that it appeared that the appellant's sinus problems had contributed to the appellant's dental problems.

In March 2008, the appellant underwent VA dental examination.  He reported that during his period of active service, his maxillary anterior fixed partial denture and front tooth were knocked out during a basketball game.  He also reported that he had developed "false tooth pain" which led to an unnecessary extraction in service.  In reviewing the appellant's service dental records, the examiner noted that despite the opinion of the appellant's private dentist, the appellant's service dental records showed that when the appellant entered active duty in 1962, tooth number 9 was already missing and he had a fixed partial denture consisting of an abutment on tooth number 8 with a cantilever pontic replacing tooth number 9.  The examiner further noted that records showed that in March 1963, the appellant was given a new fixed partial denture replacing tooth number 9, extending from teeth numbers 8 to 10, but the dental records contained no indication that this treatment was necessitated by dental trauma.  The examiner also noted that in January 1967, the facing on the abutment to tooth number 8 was replaced and a new bridge was cemented in March 1967, again with no indication of trauma in the service dental records.  In addition to the front bridge, the examiner noted that the service dental records showed that the appellant had had a periapical abscess involving tooth number 13 necessitating a root canal in August 1967.  After symptoms recurred at tooth number 13, it was extracted in May 1969.  Shortly thereafter, the appellant was treated for a bout of sinusitis.  Despite the opinion of the appellant's private dentist, the VA examiner noted that there was nothing in the record to show that the appellant's tooth number 13 had been mistakenly or incorrectly extracted.  

With respect to current findings, the examiner noted that the appellant was missing all maxillary teeth and had four osseointegrated implants joined by a gold bar used to retain a complete maxillary denture.  The appellant was also missing teeth numbers 17-19 and 31-32 in the mandible.  Mandibular movements all appeared to be within normal limits and there was no deviation on opening or closing.  Joint sounds were absent.  There was no tenderness to palpation of the muscles of mastication.  Soft tissues were within normal limits although there was gingival recession involving the remaining mandibular teeth.  X-ray studies showed mild bone loss at the coronal aspect of the four implants.  There was mild to moderate bone loss involving the remaining mandibular teeth.  The diagnoses included loss of teeth, acquired, mild to moderate chronic periodontitis with bone loss and gingival recession of the mandibular teeth, and osseointegrated implants replacing anterior maxilla teeth and retaining a complete maxillary denture.  

The examiner emphasized that there was no documentation in the record that the appellant's front bridge was required due to trauma.  He also noted that there was no documentation that tooth number 13 was mistakenly removed due to false tooth pain symptoms associated with maxillary sinusitis.  With respect to the loss of his maxillary teeth, the examiner noted that the appellant believed that his sinus problems had led to periodontal problems involving his maxillary teeth when these were present.  The examiner explained, however, that the loss of the appellant's maxillary teeth occurred after his active military service and that there was no known relationship between sinusitis and periodontal disease unless both were present as the result of a generalized suppression of the immune system by disease or drugs, neither of which was recognized in the appellant.  Finally, the examiner indicated that it was less likely than not that the loss of the appellant's maxillary anterior teeth was the result of trauma as it was not documented in the record.  It was also less likely than not that tooth number 13 was extracted as the result of false tooth pain symptoms since his endodontic diagnosis and treatment were documented in his service dental records.   

In a November 2011 letter, the appellant's private periodontist indicated that in August 2006, the appellant had been diagnosed as having a severe abscess in the upper arch area in close proximity to the sinus.  He indicated that he performed a synthetic bone graft in order to save the appellant's implants.  

At his November 2011 hearing, the appellant testified that during service, his bridge and tooth were knocked out in a basketball game.  He indicated that he was fitted with a replacement bridge.  The appellant indicated that in 1967, however, he was fitted with another replacement bridge but the dentists didn't do a very good job.  He indicated that it was his belief that this bridge was a major contributing factor to the periodontal disease which had caused him to lose his upper teeth, as he was unable to clean his teeth properly due to the bridge.  The appellant also recalled that one of his teeth had mistakenly been extracted during service and wouldn't heal.  He indicated that it was his belief "that this led to my ultimate decline in dental health because that really started the ball rolling in the wrong direction."  Transcript at page 5.  The appellant also indicated that he believed that there was a relationship between his service-connected sinusitis and the periodontal disease which led to the loss of his teeth.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2011).   During the pendency of the Veteran's claim and effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.   Because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A Veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2002); 38 C.F.R. §§ 3.381(a), 17.161 (2011).  As set forth above in the Introduction portion of this decision, the appellant's claim of entitlement to service connection for treatment purposes has been remanded to the RO for additional action on this claim.  

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Applying the legal criteria set forth above to the facts in this case, the Board finds that service connection for a dental disability, to include missing upper teeth and periodontal disease, for VA compensation purposes is not warranted.  

As noted, the appellant seeks service connection for his missing upper teeth and his periodontal disease.  He contends that he sustained trauma to his face during service which required replacement of a bridge on his front teeth.  He contends that the bridge prevented him from cleaning his teeth properly which led to periodontal disease which led to the loss of his upper teeth.  Alternatively, he contends that the extraction of tooth number 13 in service and/or his service-connected sinusitis caused him to develop periodontal disease which led to the loss of his upper teeth.

Regardless of its etiology, however, regulations specifically provide that periodontal disease is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Under these circumstances, the Board can find no basis upon which to award service connection for periodontal disease for VA compensation purposes.  

With respect to his missing upper teeth, the Board notes the record establishes that in the mid-1990's the appellant was fitted with osseointegrated implants used to retain a complete maxillary denture.  Although a severe abscess necessitated surgery and grafting in 2006, he remains fitted with a complete maxillary denture.  Again, the applicable legal criteria provide that replaceable missing teeth (i.e. with a bridge or denture) is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Moreover, 38 C.F.R. § 4.150, Diagnostic Code 9913, also specifically provides that loss of teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis.  Again, the appellant has been fitted with full maxillary dentures.  

The Board has considered the appellant's contentions to the effect that he is entitled to compensation under Diagnostic Code 9913 in light of the trauma to his front teeth he sustained in service while playing basketball.  In this case, however, the record contains no indication that the appellant's reported trauma to his front teeth produced bone loss in service.  Rather, he contends that the trauma required the replacement of a preexisting bridge which then prevented him from cleaning his teeth properly which then led to periodontal disease which caused bone loss leading to the loss of his upper teeth.  Diagnostic Code 9913, however, does not provide a basis for compensation for missing teeth under such a scenario.  Again, in order to warrant compensation under Diagnostic Code 9913, the appellant must show that the in-service trauma itself caused loss of substance of the body of the maxilla, resulting in a loss of teeth; or that disease in service (such as osteomyelitis, but not periodontal disease) caused a loss of substance of the body of the maxilla, resulting in loss of teeth.  In this case, there is no such evidence.  

In summary, the Board finds no basis for compensation for the appellant's periodontal disease or missing upper teeth.  Again, regulations clearly provide that periodontal disease and replaceable missing teeth are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2011).  The record contains no indication that the appellant has been diagnosed as having any other compensable dental disability.  As the appellant's periodontal disease and replaceable missing teeth are not disabling conditions for which service connection may be granted for compensation purposes, and because no other compensable dental condition was shown during or after service, the preponderance of the evidence is against the compensation aspect of the appellant's dental claim.


ORDER

Entitlement to service connection for a dental disability, claimed as missing upper teeth and periodontal disease, for VA compensation purposes is denied.  


REMAND

The appellant also seeks service connection for missing upper teeth and periodontal disease for the purpose of establishing eligibility for VA outpatient dental treatment.  He contends that these conditions were incurred in service as a result of trauma. 

The Board notes that veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2011).

In essence, the significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2011).

As set forth above, the record before the Board is incomplete with respect to this issue.  It appears that the Audie Murphy VAMC denied the appellant's claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment and the appellant submitted a notice of disagreement with this determination in September 2006.  

Unfortunately, neither the decision of the Audie Murphy VAMC nor the appellant's notice of disagreement is currently of record.  Moreover, the record contains no indication that the appellant was provided with a Statement of the Case addressing the issue of entitlement to a dental disability for purposes of entitlement to VA outpatient dental treatment.  The failure to issue a Statement of the Case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any file and/or records related to a decision by the Audie Murphy VAMC that denied the appellant's claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment.   


2.  After conducting any additional development necessary, including returning jurisdiction to the Audie Murphy VAMC, if applicable, the appellant and his representative should be issued a Statement of the Case addressing the issue of entitlement to service connection for a dental disability, including missing upper teeth and periodontal disease, for the purposes of entitlement to VA outpatient dental treatment.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.  In the event the appellant perfects an appeal, the entire record must be provided to the Board, including prior decisions of the Audie Murphy VAMC and the appellant's September 2006 notice of disagreement.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


